DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment
The Amendment filed on 5/9/2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 8-10, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow U.S. Patent Application 20190192230 in view of Tokuda U.S. Patent Application 20190046232, and further in view of Inglese U.S. Patent Application 20190046276.
Regarding claim 1, Siemionow discloses a camera tracking system for computer assisted navigation during surgery (paragraph [0014]: showing the surgical navigation image by means of a 3D display system such that an augmented reality image, collocated with the surgical field, is visible to a viewer looking towards the surgical field), the camera tracking system configured to:
automatically identify a reference array of a surgical tool for tracking by a set of tracking cameras attached to an extended reality (XR) headset adapted to be worn by a user, the set of tracking cameras supplementing a main navigation system having a plurality of cameras for tracking the same surgical tools and an anatomical structure of a patient (paragraph [0004]: Optical tracking systems have one or more stationary cameras that observes passive reflective markers (reference array in field of view) or active infrared LEDs attached to the tracked instruments or the patient. Eye-tracking solutions are specialized optical tracking systems that measure gaze and eye motion relative to a user's head; paragraph [0045]: the tracking system comprises means for real-time tracking of the position and/or orientation of at least one of… a patient anatomy 105, and surgical instruments 107; paragraph [0041]: A patient anatomy marker array 123, also called herein a tracking array 123, can be pre-attached (before performing the registration procedure) at a particular position and/or orientation of the anatomy of the patient; paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked; paragraph [0055]: 3D display systems can be used as well to show the augmented image, such as 3D head-mounted displays; paragraph [0038]: marker tracking system, 4-point marker arrays are tracked by a three -camera sensor to provide movement along six degrees of freedom);
automatically determine whether the identified reference array is registered as being paired with characteristics of one of the surgical tools defined in a surgical tool database (paragraph [0069]: the augmented reality image comprises the patient anatomical data 163 (as well as other virtual images (such as virtual instrument images 164)) registered with respect to the position of the tracking array 123 and preferably also the position of the structure system 140 and the head of the surgeon 106; paragraph [0046]: data of the patient anatomy scan 163 (which can be generated before the operation or live during the operation) and virtual images 164 of surgical instruments used during the operation (which are stored as 3D models in a database); paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked);
provide a representation of the characteristics to a display device of the XR headset for display to the user (paragraph [0069]: The 3D display system may be then activated to present an augmented reality image, such as shown in FIG. 3A or 3B. The patient anatomy virtual image can be then displayed on collocation with the real physical anatomy of the patient; paragraph [0052]: virtual images 164 of surgical instruments used during the operation).
Siemionow discloses all the features with respect to claim 1 as outlined above. Siemionow further disclose tracking array comprising a plurality of fiducial markers (paragraph [0011]). However, Siemionow fails to disclose headset adapted for tracking the surgical tools, reference array captured by the tracking cameras of the XR headset explicitly; based on the reference array being determined to not be registered and receiving user input, register the reference array as paired with characteristics of one of the surgical tools selected based on the user input. 
Tokuda discloses based on the reference array being determined to not be registered and receiving user input, register the reference array as paired with characteristics of one of the plurality of surgical tools selected based on the user input (paragraph [0050]: The navigation software 201 registers the needle guide device 180 to the image coordinate system by detecting a fiducial frame (fiducial markers 184) attached to the guide device 180 on intraoperative images (registration image); paragraph [0105]: When insertion for a new target is necessary (YES at step 432), the first question for this process is whether re-registration is needed which occurs at step 418… If yes at step 418, the process advances to step 410 and the registration portion of the process is performed… assign a unique color to each needle to correspond with a specific target, or it can place a 3D model of each needle which can have a label attached to it indicating which needle corresponds to which target; paragraph [0100]: question at step 414 is addressed to the user with a prompt, which allows for manual input of the user decision. Alternatively, at step 414, the navigation software may provide the user the ability to confirm or override the automated decision).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Siemionow’s to register tools with marker as taught by Tokuda, to automate image analysis, registration and re-registration accordingly.
Siemionow as modified by Tokuda discloses all the features with respect to claim 1 as outlined above. However, Siemionow as modified by Tokuda fails to disclose headset adapted for tracking the surgical tools, reference array captured by the tracking cameras of the XR headset explicitly.
Inglese discloses XR headset adapted for tracking the surgical tools, reference array captured by the tracking cameras of the XR headset (paragraph [0111]: the treatment region and surgical site are obtained, such as from a scanning apparatus that is coupled to the surgical instrument or from scans provided from illumination and camera on an HMD or other image source; paragraph [0005]: A number of conventional surgical guidance imaging systems address the update problem by providing fiducial markers (reference array in field of view) of some type, positioned on the patient's skin or attached to adjacent teeth or nearby structures, or positioned on the surgical instrument itself. Fiducial markers are then used as guides for updating the volume image content; Inglese’s teaching of tracking cameras on headset and reference marker as guide can be combined with Siemionow and Tokuda’s device, such that fiducial markers can be captured and tracked by tracking cameras on headset).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow and Tokuda’s to perform FOV analysis as taught by Inglese, to present real-time guidance images for guided surgery.

Regarding claim 4, Siemionow as modified by Tokuda and Inglese discloses the camera tracking system of Claim 1, further configured to:
receive tracking information from the set of tracking cameras indicating pose of the reference array relative to the XR headset (Siemionow’s paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked);
determine a pose for where the representation of the characteristics is to be displayed relative to the reference array based on the tracking information; and control the XR headset to display the representation of the characteristics with the determined pose relative to the reference array (Siemionow’s paragraph [0054]: in order to superimpose the anatomy images and the instrument images exactly over the real objects, in accordance with the position and orientation of the surgeon's head. The markers are tracked in real time and the image is generated in real time; Tokuda’s paragraph [0138]: We computed the position and orientation of the device for each intraoperative image, and generated simulated MR images with fiducials (bottom row of FIG. 7A); paragraph [0152]: The simulated fiducial markers were rendered at the locations estimated based on the planned entry point of the needle, and the orientation of the skin surface around the entry point). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Siemionow’s to register tools with marker as taught by Tokuda, to automate image analysis, registration and re-registration accordingly; and combine Siemionow and Tokuda’s to perform FOV analysis as taught by Inglese, to present real-time guidance images for guided surgery.

Regarding claim 6, Siemionow as modified by Tokuda and Inglese discloses the camera tracking system of Claim 1, further configured to:
obtain a graphical representation of the one of the plurality of surgical tools in at least 2-dimensions; receive tracking information from the set of tracking cameras indicating pose of the reference array relative to the XR headset; determine a pose for the graphical representation based on the tracking information (Siemionow’s paragraph [0069]: the augmented reality image comprises the patient anatomical data 163 (as well as other virtual images (such as virtual instrument images 164)) registered with respect to the position of the tracking array 123 and preferably also the position of the structure system 140 and the head of the surgeon 106; paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked; Tokuda’s paragraph [0138]: We computed the position and orientation of the device for each intraoperative image, and generated simulated MR images with fiducials (bottom row of FIG. 7A); paragraph [0152]: The simulated fiducial markers were rendered at the locations estimated based on the planned entry point of the needle, and the orientation of the skin surface around the entry point); and
provide the graphical representation as the representation of the characteristics to the display device of the XR headset for display with the determined pose (Siemionow’s paragraph [0054]: in order to superimpose the anatomy images and the instrument images exactly over the real objects, in accordance with the position and orientation of the surgeon's head. The markers are tracked in real time and the image is generated in real time; paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Siemionow’s to register tools with marker as taught by Tokuda, to automate image analysis, registration and re-registration accordingly; and combine Siemionow and Tokuda’s to perform FOV analysis as taught by Inglese, to present real-time guidance images for guided surgery.

Regarding claim 8, Siemionow as modified by Tokuda and Inglese discloses the camera tracking system of Claim 1, further configured to:
determine when the reference array has been brought within an inspection region which is defined relative to location of the XR headset (Tokuda’s paragraph [0100]: In the next step 414, the system makes a determination as to whether the target is within the motion range of needle guide device 180); 
responsive to determining that the reference array has been brought within the inspection region, initiate the determination of whether the reference array is registered as being paired with characteristics of one of a plurality of surgical tools defined in the surgical tool database (Tokuda’s paragraph [0102]: At step 416, the navigation software sends the registration result to the PID of the guide device controller 202; paragraph [0105]: When insertion for a new target is necessary (YES at step 432), the first question for this process is whether re-registration is needed which occurs at step 418… If yes at step 418, the process advances to step 410 and the registration portion of the process is performed); 
and limit operation to receive user input to register the reference array as paired with characteristics of one of the plurality of surgical tools defined in the surgical tool database, to occur only while the reference array remains within the inspection region (Tokuda’s paragraph [0050]: The navigation software 201 registers the needle guide device 180 to the image coordinate system by detecting a fiducial frame ( fiducial markers 184) attached to the guide device 180 on intraoperative images (registration image); only registering the detected fiducials). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Siemionow’s to register tools with marker as taught by Tokuda, to automate image analysis, registration and re-registration accordingly; and combine Siemionow and Tokuda’s to perform FOV analysis as taught by Inglese, to present real-time guidance images for guided surgery.

Regarding claim 9, Siemionow as modified by Tokuda discloses the camera tracking system of Claim 1, further configured to: 
determine when the reference array has been brought within an inspection region which is defined relative to location of the XR headset (Tokuda’s paragraph [0100]: In the next step 414, the system makes a determination as to whether the target is within the motion range of needle guide device 180). However, Siemionow as modified by Tokuda fails to disclose responsive to determining that the reference array has been brought within the inspection region, initiate the providing of the representation of the characteristics to the display device of the XR headset for display to the user; and responsive to determining that the reference array has exited the inspection region, cease any ongoing providing of the representation of the characteristics to the display device of the XR headset for display to the user. 
Inglese discloses responsive to determining that the reference array has been brought within the inspection region, initiate the providing of the representation of the characteristics to the display device of the XR headset for display to the user (paragraph [0113]: in an FOV analysis step S212, determining whether or not the treatment region lies within the FOV; paragraph [0114]: (ii) Reconstructing the volume image data to provide a 3-D view or, alternately, to generate image slices according to the FOV in a reconstruction step S220... [0116] (iv) Displaying results in a display step S240); 
and responsive to determining that the reference array has exited the inspection region, cease any ongoing providing of the representation of the characteristics to the display device of the XR headset for display to the user (paragraph [0113]: in an FOV analysis step S212, determining whether or not the treatment region lies within the FOV. If not, activity returns to the FOV determination step S210 until the practitioner FOV includes the treatment region).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow and Tokuda’s to perform FOV analysis as taught by Inglese, to present real-time guidance images for guided surgery.

Regarding claim 10, Siemionow as modified by Tokuda and Inglese discloses the camera tracking system of Claim 1, further configured to:
identify poses of a plurality of fiducials among the reference array (Siemionow’s paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked); and 
for each of the plurality of fiducials among the reference array having the identified poses, providing a graphical indicia for display by the display device at least partially overlapped with the identified pose of the fiducial (Siemionow’s paragraph [0054]: in order to superimpose the anatomy images and the instrument images exactly over the real objects, in accordance with the position and orientation of the surgeon's head. The markers are tracked in real time and the image is generated in real time; Tokuda’s paragraph [0138]: We computed the position and orientation of the device for each intraoperative image, and generated simulated MR images with fiducials (bottom row of FIG. 7A); paragraph [0152]: The simulated fiducial markers were rendered at the locations estimated based on the planned entry point of the needle, and the orientation of the skin surface around the entry point). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Siemionow’s to register tools with marker as taught by Tokuda, to automate image analysis, registration and re-registration accordingly; and combine Siemionow and Tokuda’s to perform FOV analysis as taught by Inglese, to present real-time guidance images for guided surgery.

Claim 13 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 13.
Claim 15 recites the functions of the apparatus recited in claim 4 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 4 applies to the medium steps of claim 15.
Claim 17 recites the functions of the apparatus recited in claim 6 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 6 applies to the medium steps of claim 17.
Claim 18 recites the functions of the apparatus recited in claim 8 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the medium steps of claim 18.
Claim 19 recites the functions of the apparatus recited in claim 10 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 10 applies to the medium steps of claim 19.
Claim 20 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 20.

Claim 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow U.S. Patent Application 20190192230 in view of Tokuda U.S. Patent Application 20190046232, in view of Inglese U.S. Patent Application 20190046276, and further in view of Marquart U.S. Patent Application 20050267354.
Regarding claim 2, Siemionow as modified by Tokuda and Inglese discloses the camera tracking system of Claim 1, further configured to: based on the reference array being determined to not be registered, provide to the display device surgical tools defined in the surgical tool database for the user to be registered as paired with the reference array (Tokuda's paragraph [0105]: When insertion for a new target is necessary (YES at step 432), the first question for this process is whether re-registration is needed which occurs at step 418… If yes at step 418, the process advances to step 410 and the registration portion of the process is performed; paragraph [0085]: device-to-image registration is matching the model of markers (FIG. 6A) to the detected markers embedded in the guide device). However, Siemionow as modified by Tokuda and Inglese fails to disclose a list of at least some of the plurality of the surgical tools to select the one of the surgical tools.
Marquart discloses a list of at least some of the plurality of the surgical tools to select the one of the surgical tools (paragraph [0029]: selection of tools (step 42), selection of fiducials (step 44), calibration of selected tools (step 46)).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow, Tokuda and Inglese’s to select tools as taught by Marquart, to indicate relative positions of tracked tools with respect to the patient's anatomy accurately.

Regarding claim 3, Siemionow as modified by Tokuda, Inglese and Marquart discloses the camera tracking system of Claim 2, further configured to:
determine the user's selection among the displayed list of the one of the surgical tools to be registered as paired with the reference array, based on tracking information from the set of tracking cameras indicating pose of a hand of the user in XR space relative to the displayed list (Marquart’s paragraph [0029]:  selection of tools (step 42), selection of fiducials (step 44), calibration of selected tools (step 46); paragraph [0024]: use of a tracked object to sense a gesture by a surgeon, which is interpreted as an input to the CAS system; Tokuda's paragraph [0105]: When insertion for a new target is necessary (YES at step 432), the first question for this process is whether re-registration is needed which occurs at step 418… If yes at step 418, the process advances to step 410 and the registration portion of the process is performed).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow, Tokuda and Inglese’s to select tools as taught by Marquart, to indicate relative positions of tracked tools with respect to the patient's anatomy accurately.

Claim 14 recites the functions of the apparatus recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the medium steps of claim 14.

Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Siemionow U.S. Patent Application 20190192230 in view of Tokuda U.S. Patent Application 20190046232, in view of Inglese U.S. Patent Application 20190046276, and further in view of Frielinghaus U.S. Patent Application 20190369717.
Regarding claim 5, Siemionow as modified by Tokuda and Inglese discloses obtain tracking information at which the set of tracking cameras is presently tracking pose of the reference array; and provide an indication of the tracking information to the display device of the XR headset for display to the user (Siemionow’s paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked; paragraph [0069]: The 3D display system may be then activated to present an augmented reality image, such as shown in FIG. 3A or 3B. The patient anatomy virtual image can be then displayed on collocation with the real physical anatomy of the patient; paragraph [0052]: virtual images 164 of surgical instruments used during the operation). However, Siemionow as modified by Tokuda and Inglese fails to disclose obtaining tracking accuracy information characterizing accuracy and providing an indication of the tracking accuracy information to the display device.
Frielinghaus discloses obtaining tracking accuracy information characterizing accuracy and providing an indication of the tracking accuracy information to the display device (paragraph [0125]: Labels noting the estimated tracking accuracy can be displayed, e.g. on the edges of an EM tracking area).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow, Tokuda and Inglese’s to obtain tracking accuracy information as taught by Frielinghaus, to provide tracking accuracy information in all kinds of condition, including tracking array being obstructed or the field of view being off target.

Claim 16 recites the functions of the apparatus recited in claim 5 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 5 applies to the medium steps of claim 16.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow U.S. Patent Application 20190192230 in view of Tokuda U.S. Patent Application 20190046232, in view of Inglese U.S. Patent Application 20190046276, and further in view of Mousavi U.S. Patent Application 20190251551.
Regarding claim 7, Siemionow as modified by Tokuda and Inglese discloses surgical tools was last verified to not have structural deformation (Tokuda’s paragraph [0146]: The needle guide was re-registered to each simulated image, and therefore the plan was kept up to date). However, Siemionow as modified by Tokuda and Inglese fails to disclose obtaining a last verified date; and providing an indication of the last verified date to the display device for display to the user. 
Mousavi discloses obtaining a last verified date; and providing an indication of the last verified date to the display device for display to the user (paragraph [0063]: Verified values and dates are then transmitted back to display 10 (FIGS. 1 and 2) in step 324).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow, Tokuda and Inglese’s to display verified date as taught by Mousavi, to provide more detailed information to user.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow U.S. Patent Application 20190192230 in view of Tokuda U.S. Patent Application 20190046232, in view of Inglese U.S. Patent Application 20190046276, and further in view of Zheng U.S. Patent Application 20150085979.
Regarding claim 11, Siemionow as modified by Tokuda and Inglese discloses estimating a pose of the fiducial relative to the plurality of fiducials having the identified poses, and providing graphical indicia for display by the display device at least partially overlapped with the estimated pose of the fiducial (Tokuda’s paragraph [0138]: We computed the position and orientation of the device for each intraoperative image, and generated simulated MR images with fiducials (bottom row of FIG. 7A); paragraph [0152]: The simulated fiducial markers were rendered at the locations estimated based on the planned entry point of the needle, and the orientation of the skin surface around the entry point; Siemionow’s paragraph [0069]: The 3D display system may be then activated to present an augmented reality image, such as shown in FIG. 3A or 3B. The patient anatomy virtual image can be then displayed on collocation with the real physical anatomy of the patient). However, Siemionow as modified by Tokuda and Inglese fails to disclose one of the fiducials in the reference array is a missing fiducial. 
Zheng discloses one of the fiducials in the reference array is a missing fiducial (paragraph [0072]: use the sparse fiducials around the border of the plate 11, 12 that are visible in each intra-operatively acquired image for estimating the projection locations of the missing fiducials by combining the detected boundary fiducial projections with the statistical model of the image distortion pattern).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow, Tokuda and Inglese’s to estimate missing fiducials as taught by Zheng, to correct image distortion.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Siemionow U.S. Patent Application 20190192230 in view of Tokuda U.S. Patent Application 20190046232, in view of Inglese U.S. Patent Application 20190046276, and further in view of Carvalho U.S. Patent Application 20180014379.
Regarding claim 12, Siemionow as modified by Tokuda and Inglese discloses receiving tracking information from the set of tracking cameras indicating pose of the reference array relative to the XR headset and pose of a hand of the user (Siemionow’s paragraph [0054]: in order to superimpose the anatomy images and the instrument images exactly over the real objects, in accordance with the position and orientation of the surgeon's head. The markers are tracked in real time and the image is generated in real time; paragraph [0047]: The surgical navigation image generator 131, as well as other components of the system, can be controlled by a user (i.e. a surgeon or support staff) by one or more user interfaces 132, such as... a gesture interface). However, Siemionow as modified by Tokuda and Inglese fails to disclose determining a hand-user-interface exclusion zone relative to the pose of the reference array based on the tracking information; enable receipt of hand gesture input from the user based on the tracked pose of the hand indicated by the tracking information while the user's hand is determined to be entirely outside the hand-user-interface exclusion zone; and disable receipt of hand gesture input from the user based on the tracked pose of the hand indicated by the tracking information while the user's hand is determined to be at least partially within the hand-user-interface exclusion zone.
Carvalho discloses determining a hand-user-interface exclusion zone relative to the pose of the reference array based on the tracking information; enable receipt of hand gesture input from the user based on the tracked pose of the hand indicated by the tracking information while the user's hand is determined to be entirely outside the hand-user-interface exclusion zone (paragraph [0018]: The user gestures are decoded in three-dimensional space of the gesture decoding environment inside a main target area (MTA) and with determined user gestures); 
and disable receipt of hand gesture input from the user based on the tracked pose of the hand indicated by the tracking information while the user's hand is determined to be at least partially within the hand-user-interface exclusion zone (paragraph [0069]: hand gestures outside the MTA, because outside one of the STAs, is easily excluded, resulting in an operation almost free of faking gestures that are not intentional to operate the lighting device).
Therefore, it would be obvious before the effective filing date of the claimed invention to combine Siemionow, Tokuda and Inglese’s to define a zone for hand gestures as taught by Carvalho, to avoid faking gestures.

Response to Arguments

Applicant's arguments filed 5/9/2022, page 11 - 13, with respect to the rejection(s) of claim(s) 1 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 11-13 that there is no teaching that an XR headset is used to track the reference arrays of surgical tool for registration and identification.

In reply, the rejection is based on Siemionow, Tokuda and Inglese combined, the applicant should not argue combined reference separately. Siemionow discloses tracking the reference arrays of surgical tool (paragraph [0045]: the tracking system comprises means for real-time tracking of the position and/or orientation of at least one of… a patient anatomy 105, and surgical instruments 107; paragraph [0042]: A surgical instrument marker array 124 can be attached to the instrument whose position and orientation shall be tracked; paragraph [0055]: 3D display systems can be used as well to show the augmented image, such as 3D head-mounted displays; paragraph [0038]: marker tracking system, 4-point marker arrays are tracked by a three -camera sensor to provide movement along six degrees of freedom).
Inglese discloses tracking the reference arrays of surgical tool for identification (paragraph [0111]: the treatment region and surgical site are obtained, such as from a scanning apparatus that is coupled to the surgical instrument or from scans provided from illumination and camera on an HMD or other image source; paragraph [0005]: A number of conventional surgical guidance imaging systems address the update problem by providing fiducial markers (reference array in field of view) of some type, positioned on the patient's skin or attached to adjacent teeth or nearby structures, or positioned on the surgical instrument itself. Fiducial markers are then used as guides for updating the volume image content; Inglese’s teaching of tracking cameras on headset and reference marker as guide can be combined with Siemionow and Tokuda’s device, such that fiducial markers can be captured and tracked by tracking cameras on headset).

The applicant should consider incorporating claim 2 into independent claims to further advance the prosecution.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616